Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status

2.	A Non-Final Rejection was mailed November 23, 2020.  In a series of interviews the parties discussed proposed amendments that would possibly place all claims in condition for allowance.  Following a thorough search, agreement was reached on final proposed amendments, and on February 26, 2021, Applicant’s attorney, Douglas Gastright, consented to the entry of those amendments by Examiner’s Amendment (hereinafter “Amendment”).  
Therefore, in light of the Amendment, the rejection of the claims under §101, as set forth in the Non-Final Rejection, is hereby withdrawn.  Eligibility of the claimed subject matter under §101 is explained below.  In addition, the Amendment renders the claims non-obvious under §103.  
	Accordingly, Claims 1, 7, 9 – 11, 16 – 17, and 19 - 20 are pending and in condition for allowance by way of Examiner’s amendment, as set forth herein.  
	A statement of Reasons for Allowance is set forth below.

Examiner’s Amendment
3.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner's amendment was given by Douglas Gastright,  Applicant’s Attorney of Record, on February 26, 2021.  
Additions to the claims are indicated by underlining and deletions are indicated by strike through; although, some deletions are indicated by [[xx]].  All claims are included here for completeness.  The claims have been amended as follows: 

1.	(Currently Amended) A method for relaying a customer’s payment card detail during a telephone call between a customer’s telephone and a vendor’s telephone, the customer’s telephone comprising a display, a non-transitory storage device, and a processor configured to execute a software application installed on the telephone, 
(a)	receiving, by the software application, the payment card detail and storing the payment card detail on the non-transitory storage device;
(b)[[(a)]]	initiating a purchase transaction via a telephone call between the customer and the vendor, wherein the telephone call comprises a voice-to-voice connection through which each of the vendor and the customer may audibly relay information to complete the purchase transaction;

(c)	during the telephone call, displaying via the display, by the software application, an interface to the customer and receiving, by the interface, a predetermined input associated with the payment card detail, wherein the input causes the software application to access the payment card detail;



(d)	converting, by the customer’s telephone,  associated with the software application, the a digital signal, wherein the digital signal is transmissible via the voice-to-voice connection and is configured to cause the vendor’s telephone to relay to the vendor the payment card detail via a speaker of the vendor’s telephone, wherein the vendor is a human and the relayed payment card detail is audible speech understood by the human; and
(e)	transmitting the digital signal to the vendor’s telephone via the voice-to-voice connection.


2 - 6	(Canceled)  

7.	(Original) The method of claim 1, further comprising receiving security authorization from the customer using the customer’s telephone, wherein the security authorization is in the form of receiving one or more of a password, a fingerprint, a retinal-recognition image, or a facial-recognition image from the customer’s telephone.     

8.	(Canceled)  

9.	(Original) The method of claim 1, further comprising audibly relaying to the customer the accessed payment card detail whilst audibly relaying to the vendor the accessed payment card detail.

10.	(Original) The method of claim 1, wherein the customer’s telephone stores a first set of payment card details associated with a first payment card and comprising the accessed payment card detail and a second set of payment card details associated with a second payment card.  

11.	(Currently Amended) A user device comprising:
(a)	a processor, a non-transitory storage device, and a memory, wherein the non-transitory storage device is configured to store one or more payment card details, including at least a first payment card detail, and wherein the processor is configured to execute a software application installed on the non-transitory storage device;
(b)	a display;
(c)	a user interface usable by a user to provide input; and
(d)	a telephone communication device configured to provide two way audio communication;
wherein the processor is configured to, as part of a payment detail relay process and by execution of the software application:
(i)	receive the first payment card detail and store the first payment card detail on the non-transitory storage device;
(ii)	establish a communication channel with a vendor’s telephone via the telephone communication device, wherein the communication channel comprises a voice-to-voice connection through which each of a customer and a vendor may audibly relay information;
(iii)[[(ii)]]	in response to a predetermined input that indicates the start of a transaction, cause one or more graphics associated with the one or more payment card details to display via the display;
(iv)[[(iii)]]	create an audible message based on the first payment card detail, wherein the audible message comprises synthesized speech describing the first payment card detail; [[and]]
(v)[[(iv)]]	in response to the user selecting a first graphic of the one or more graphics that is associated with the first payment card detail, via the user interface, convert the audible message to a digital signal, wherein the digital signal is transmissible via the voice-to-voice connection and is configured to cause the vendor’s telephone to relay to the vendor the first payment card detail via a speaker of the vendor’s telephone, wherein the vendor is a human and the relayed first payment card detail is audible speech understood by the human; and
(vi)	transmit the digital signal to the vendor’s telephone via the voice-to-voice connection. 


12 - 15.	(Canceled)

16.	(Currently Amended) The user device of claim 11, wherein the software application is configured on the user device as an integrated feature of an operating system installed on the user device.

17.	(Original) The user device of claim 11, wherein the processor is further configured to cause each of the one or more graphics to display via the display as an image of a payment card associated with that graphic.

18.	(Canceled)

19.	(Original) The user device of claim 11, wherein the processor is further configured to audibly relay the audible message over the communication channel so that it is audible to the vendor but not the user.

20.	(Currently Amended) A method for providing a payment detail relay process for a user device, the user device comprising a processor, a non-transitory storage device, and a display, wherein the processor is configured to execute a software application installed on the non-transitory storage device, the method comprising, with [[a]] the processor of the user device:
(a)	storing one or more payment card details, including at least a first payment card detail, on the non-transitory storage device of the user device;
(b)	establishing a communication channel with a vendor’s telephone via a telephone communication device of the user device, wherein the communication channel comprises a voice-to-voice connection through which each of a customer and a vendor may audibly relay information;
(c)	in response to a predetermined input that indicates the start of a transaction, displaying one or more graphics associated with the one or more payment card details via a display of the user device;
(d)	creating an audible message based on the first payment card detail, wherein the audible message comprises synthesized speech describing the first payment card detail; and
(e)	in response to a user selecting a first graphic of the one or more graphics that is associated with the first payment card detail, via a user interface of the user device, converting the audible message to a digital signal, wherein the digital signal is transmissible via the voice-to-voice connection and is configured to cause the vendor’s telephone to relay to the vendor the first payment card detail via a speaker of the vendor’s telephone, wherein the vendor is a human and the relayed first payment card detail is audible speech understood by the human; and
(f)	transmitting the digital signal to the vendor’s telephone via the voice-to-voice connection. 



Reasons for Allowance
4.	The following is an Examiner’s statement of reasons for allowance:
	Introduction:
	The claimed invention relates to a method for relaying a payment card detail during a telephone call between a customer's telephone and a vendor's telephone, and particularly to a method for audibly relaying the payment card detail by the customer's 
	In many situations, a customer may be required to make a payment during a telephone call with a vendor.   Most prior art references teach that this should be done inaudibly – in order words, so that the vendor or vendor’s agent cannot hear the sensitive payment card information.  However, these are complex systems.  On the other hand, if the customer audibly speaks the payment card details to the vendor’s agent, those in the vicinity – such as coffee shops or other public locations – may overhear the sensitive card information and commit fraud.  That is, with currently known methods and systems, the customer is required to read the card payment details aloud into their phone to relay the card payment details to the vendor. This presents significant security risks especially if the customer is attempting to hold the telephone call in a public space as a third party may eavesdrop and obtain the customer's payment card details. 
	Furthermore, such voice-to-voice payments may require the customer to retrieve, during the call, their payment card and relay the payment card details required by the vendor to authorize the payment. However, as this is carried out during the telephone call with the vendor and therefore usually while the customer is holding their telephone, this normally results in a physical limitation during the call as the customer has to retrieve the payment card and hold their telephone at the same time. U.S. Non-Provisional Patent Application 

	
§101 Rejection:
	The present claims, as amended herein, overcome each and every rejection under §101 as set forth in the Non-Final Office Action and that rejection is hereby withdrawn, as noted above.  The following is a brief explanation of eligibility under the 2019 PEG:
	Independent Claims 1 and 20 are directed to a method and are therefore drawn to the statutory category of a process.  Claim 11 is a device and therefore falls into the statutory category of “machine/manufacture.”
	Claim 1 is illustrative.
	Claim 1 recites the limitation “A method for relaying a payment card detail during a telephone call between a customer's telephone and a vendor's telephone, the customer's telephone storing the payment card detail therein, the method comprising: (a) initiating a telephone call between the customer and the vendor; (b) the customer's telephone receiving a predetermined input; (c) during the telephone call, the customer's telephone accessing the payment card detail stored in the customer's telephone based on the predetermined input; and (d) the customer's telephone audibly relaying to the vendor the accessed payment card detail.”
	This limitation, as drafted, is a process that, under its broadest reasonable interpretation, constitutes a method of organizing human activity, specifically, a managing commercial interactions, such as buying and selling goods/services and other commercial and legal contracts. That is, analyzing this limitation in the context of the claim as a whole, it recites a process that falls within the grouping of abstract ideas comprising certain methods of organizing human activity. The managing of 
	However, as noted above in the Amendment, the claim now recites several, additional and meaningful limitations which serve to integrate the judicial exception into a practical application.  That is, although Claim 1 recites a judicial exception (i.e., an abstract idea), viewing the claim as a whole and as an ordered combination, it is not directed to an abstract idea because it recites additional limitations which integrate the judicial exception into a practical application.  In particular, the claim recites additional computerized components, such as a display, storage device, and an interface, as well as a software application installed on the mobile device of the customer and providing instructions to be executed on the processor of the mobile phone.  These limitations are recited with specificity.  Moreover, there functions and interactions are also recited with specificity.  
	Thus, the claim now recites the following additional limitations:
	“initiating a purchase transaction via a telephone call between the customer and the vendor, wherein the telephone call comprises a voice-to-voice connection through which each of the vendor and the customer may audibly relay information to complete the purchase transaction;
(b)	the customer’s telephone receiving a predetermined input; 
displaying via the display, by the software application, an interface to the customer and receiving, by the interface, a predetermined input associated with the payment card detail, wherein the input causes the software application to access the payment card detail;
	(d)	converting, by the customer’s telephone, converting, using at least one text-to-speech algorithm associated with the software application, the accessed payment card detail to a digital signal, wherein the digital signal is transmissible via the voice-to-voice connection and is configured to cause the vendor’s telephone to relay to the vendor the payment card detail via a speaker of the vendor’s telephone, wherein the vendor is a human and the relayed payment card detail is audible speech understood by the human; and
(e)	transmitting the digital signal to the vendor’s telephone via the voice-to-voice connection.

	This claimed interface is vital since it reflects payment card detail – i.e. e-wallet type credit cards and debit cards – which are stored on the mobile device. Therefore, during the phone call, without interrupting the call or opening other applications or searching for this detail, the claimed invention allows the customer to securely transmit the sensitive payment card detail to the vendor’s agent.  No one in the vicinity can hear this information.  But the vendor’s agent hears it, as he or she normally would and without requiring any additional or new hardware or software on the vendor’s end.
	Furthermore, a practical application is embodied in the claim in terms of the specific text-to-speech algorithm which converts the accessed payment card detail and 
	The above-quoted additional limitations, as well as others in the claim, integrate the abstract idea into a practical application by improving the function of the computer system itself; namely, automatically accessing stored e-wallet payment card information and using a TTS algorithm to convert it to audible speech which is transmitted to the vendor.  A specialized application with a convenient user interface is generated to achieve these advantages.  These additional limitations represent a technological solution to the technical problem described above and is claimed with specificity.  
	Claim 1 is therefore eligible under §101.  The other independent claims and all associated dependent claims are eligible for the same reasons as set forth above.
	Therefore, the allowed claims are eligible under §101.

	§103 Nonobviousness:
	The present claims, as amended herein, overcome each and every rejection under §103 as set forth in the Non-Final Rejection and that rejection is hereby withdrawn, as noted above. The following is a description of the claimed features which, at least in part, overcome the prior art of record. 
	The prior art fails to teach or suggest the claimed invention which provides a method for relaying a payment card detail during a telephone call between a customer's telephone and a vendor's telephone, and particularly to a method for audibly relaying 
	Therefore, the prior art of record fails to teach or suggest the above methods and features.  Other important distinctions over the prior art are outlined above in the discussion on eligibility under §101.   
  
The newly-cited prior art references most closely resembling Applicant’s claimed invention are:
U.S. and Foreign Patent Art: 
U.S. Patent No. 5,887,266 to Heinonen et al.  This reference is relevant to the features of effecting payments via mobile devices.
U.S. Patent No. 7,702,313 to Goecke et al.  This reference is relevant to the features of using a voice message machine to relay payment card details.
U.S. Patent Publication No. 2008/0152107 to Mendiola.  This reference is relevant to the features of inaudible transmission of payment card details.

U.S. Patent Publication No. 2021/0051136 to Critchley et al.  This reference is relevant to the features of using dial tones to relay payment card detail.
PCT Patent Publication No. WO 2015/096503 to Zhang et al.  This reference is relevant to the features of storing payment accounts on a mobile device.
PCT Patent Publication No. WO 2019/219980 to Geary.  This reference is relevant to the features of the use of e-wallets for payments.

Non-Patent Literature:
Lerner, “Products that talk,” IEEE Spectrum, 1982.  This reference is relevant to the features of speech synthesis devices.
Bhayani, “Developing Converged Application using Open Source Software,” IEEE Symposium on Industrial Electronics and Applications, 2009.  This reference is relevant to the features of mobile payments.

Prior Art Considered Closest to the Claimed Invention:
Of the patent prior art of record, the previously cited reference to Intuit (U.S. Patent No. 8,459,560).
Intuit relates to a method to submit a payment using a mobile device, including receiving, from a user of the mobile device, input to change a first code to a second code, where the first code includes a payment account number stored in the mobile device, obtaining, in response to the input of the user, the first code from a first output 
Therefore, Intuit fails to teach or suggest the claimed invention which provides a method for relaying a payment card detail during a telephone call between a customer's telephone and a vendor's telephone, and particularly to a method for audibly relaying the payment card detail by the customer's telephone converting, using at least one text-to-speech algorithm, the payment card detail to an audible message containing the payment card detail and audibly relaying the audible message during the telephone call. This reference also fails to teach a software application, installed on the user’s phone, for accessing the e-wallet details of the payment card and converting those details – using a TTS algorithm – to a signal which can be transmitted to the vendor’s agent and audibly heard by him or her, nor does it teach a user interface – generated by the software application – which is displayed on the customer’s phone during the phone call - to conveniently allow the customer to relay this audible signal at the appropriate time during the purchasing phone call.

	With respect to Non-Patent Literature, the publication to Lerner is considered the closest. This article discusses only in general fashion how TTS or speech synthesis devices are being incorporated into a wide variety of products.  Therefore, it fails to 

Any comments on these reasons for allowance which are considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM BUNKER whose telephone number is (571)272-0017.  The examiner can normally be reached during the hours M - F 8:30AM - 5:30PM, ET.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached at 571-272-6771.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/William (Bill) Bunker/
U.S. Patent Examiner
AU 3691
(571) 272-0017

February 27, 2021
/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691